Jackson, Chief Justice.
1. Two questions are made in this record and insisted on here. The first is that trover cannot be brought to recover a cotton screw, because it is a permanent fixture.But the reply is that the defendant had detached it from the plaintiff’s realty and moved and affixed it to his own. When he detached it, it became that thing for which trover would lie, and the conversion was complete at that moment and the right of action then arose, and this right could not be defeated by the defendant’s fastening this chattel to his own real estate.
2. The other point is that the court erred in ruling that, if title was in plaintiff he could recover the value of the screw with the value of its use or hire.added, plaintiff in error insisting that the only measure of damages is value' with interest instead of hire. The Code settles'the point.Section 3057 enacts that if defendant will make tender of property with reasonable hire, at the first term, he may' escape costs, and section 3564, declares that plaintiff may-have “ a verdict for the damages alone, or the property alone, and its hire, if any.”
This is our law, and we need not’look elsewhere. It originated in the times when slaves and their hire were, subject matters of constant and important litigation, and the principle is still in our statute- book. It is applicable to this case. The true measure, the just measure, of5 plaintiff’s damages is the value of this screw with reason-5 ble addition for its hire or use. That is precisely what he lost by the wrongful conversion of defendant.
The point in respect to the competency of the witness' McCall, was not argued and is not insisted upon.
Judgment affirmed,